Exhibit 10.14

 

Description of Non-Employee Director Compensation

 

During 2004, each non-employee director of Markel Corporation (“Company”)
received for services as director an annual fee of $10,000, plus $1,250 for each
regular or special director’s meeting attended and reimbursement of expenses
incurred in connection with attending meetings. Directors also received a fee of
$1,250 for each committee meeting attended on a day other than a regularly
scheduled board meeting.

 

Non-employee directors are also eligible to participate, up to the total amount
of fees received by the director, in the Company’s Employee Stock Purchase and
Bonus Plan (“Stock Plan”). Under the Stock Plan, amounts specified by a director
are withheld from that director’s fees and forwarded to an independent
administrator who purchases shares of the Company’s Common Stock on behalf of
the director participant. In addition, the Company provides a “bonus” of 10% of
the net increase in shares purchased under the Stock Plan in a calendar year.

 

The Company also offers loans to employees to facilitate the purchase of shares
under the Stock Plan. Effective July 30, 2002, directors may no longer receive
new loans under the Stock Plan, and existing loans will continue in accordance
with their terms in effect on that date. In connection with the “grandfathered”
loans for directors, the Company provides an incentive payment based on a
five-year compound annual growth in book value (“Company Incentive Payment”) as
follows:

 

5 year Compound Annual

Growth in Book Value

--------------------------------------------------------------------------------

       Company Incentive Payment
as % of Original Loan Balance


--------------------------------------------------------------------------------

Under 15%

            0%

15%

       1.25%

16%

       2.00%

17%

       2.75%

18%

       3.50%

19%

       4.25%

20%

       5.00%

21%

       5.75%

22%

       6.50%

23%

       7.25%

24%

       8.00%

25%

       8.75%

Over 25%

       Discretionary

 

For these purposes, book value is adjusted to exclude the benefits of issuing
equity securities at prices above the preceding year-end book value per share
and to exclude the goodwill amortization costs resulting from a transaction in
which equity securities are issued.

 

Each non-employee director has also received a one-time award of 1,000
Restricted Stock Units under the Company’s Omnibus Incentive Plan. Such awards
vest ratably over a five-year period from the date of grant, although no shares
will be issued until the end of five years.